             Case 2:21-cv-03969-GJP Document 6 Filed 09/15/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ISHMAEL A. BURK,                           :
    Plaintiff,                             :
                                           :
        v.                                 :      CIVIL ACTION NO. 21-CV-3969
                                           :
KENNETH M EASON, et al.,                   :
    Defendants.                            :

                                          ORDER

        AND NOW, this 15th day of September, 2021, upon consideration of Plaintiff

Ishmael A. Burk’s Motion to Proceed In Forma Pauperis (ECF No. 2), Prisoner Trust

Fund Account Statement (ECF No. 3), and pro se Complaint (ECF No. 1), it is

ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.      Ishmael A. Burk, # NH-0208, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court directs the Superintendent of SCI-Chester or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Burk’s inmate account; or (b) the average monthly balance in Burk’s inmate account for

the six-month period immediately preceding the filing of this case. The Superintendent

of SCI-Chester or other appropriate official shall calculate, collect, and forward the

initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Burk’s

inmate trust fund account exceeds $10.00, the Superintendent of SCI-Chester or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the
            Case 2:21-cv-03969-GJP Document 6 Filed 09/15/21 Page 2 of 3




preceding month’s income credited to Burk’s inmate account until the fees are paid.

Each payment shall refer to the docket number for this case.

       3.      The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Chester.

       4.       The Complaint is DEEMED filed.

       5.      For the reasons stated in the Court’s Memorandum, Burk’s claims seeking

money damages against all Defendants in their official capacities are DISMISSED

WITH PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

       6.      The Clerk of Court is directed to SEND Burk a blank copy of the Court’s

standard form complaint for prisoners to use to file a complaint bearing the above civil

action number.1

       7.      Burk is given thirty (30) days to file an amended complaint in the event

he can allege plausible claims for money damages against the Defendants in their

individual capacities. Any amended complaint shall identify all defendants in the

caption of the amended complaint in addition to identifying them in the body of the

amended complaint, shall state the basis for Burk’s claims against each defendant, and

shall bear the title “Amended Complaint” and the case number 21-3969. If Burk files

an amended complaint, his amended complaint must be a complete document that

includes all of the bases for Burk’s claims, including claims that the Court has not yet

dismissed if he seeks to proceed on those claims. Claims that are not included in




1
 This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf.
                                             2
            Case 2:21-cv-03969-GJP Document 6 Filed 09/15/21 Page 3 of 3




the amended complaint will not be considered part of this case. When drafting

his amended complaint, Burk should be mindful of the Court’s reasons for dismissing

his claims as explained in the Court’s Memorandum. Upon the filing of an amended

complaint, the Clerk shall not make service until so ORDERED by the Court.

       8.       If Burk does not file an amended complaint the Court will direct service

of his initial Complaint on all Defendants to file a responsive pleading to his claim for

prospective injunctive relief only. Burk may also notify the Court that he seeks to

proceed on these claims only rather than file an amended complaint. If he files such a

notice, Burk is reminded to include the case number for this case, 21-3969.

       9.      The time to serve process under Federal Rule of Civil Procedure 4(m) is

EXTENDED to the date 90 days after the Court issues summonses in this case if

summonses are issued.

                                          BY THE COURT:


                                           /s/ Gerald J. Pappert
                                          GERALD J. PAPPERT, J.




                                             3
